Citation Nr: 9907226	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-47 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anxiety reaction, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a temporary total disability rating for 
treatment of service-connected anxiety reaction during VA 
hospitalization in October and November 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to 
September 1983.  The veteran also had a period of active duty 
for training from July to October 1978.

The instant appeal arose from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for an 
increased rating for an anxiety reaction and also denied a 
claim for a temporary total disability rating for treatment 
of service-connected anxiety reaction during VA 
hospitalization in October and November 1995.  By rating 
decision dated in October 1997 the RO granted an increased 
rating, to 50 percent, for the veteran's anxiety reaction.  
Since this claim has not been withdrawn, an increased rating 
above 50 percent remains at issue on appeal.  See AB v. 
Brown, 6 Vet.App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).

A review of the record reveals that the appellant raised a 
claim for service connection a dental disorder in December 
1989.  Since this issue has apparently not been developed by 
the RO, it is referred to the RO for appropriate action.  The 
issue is not inextricably intertwined with the issues on 
appeal.  Kellar v. Brown, 6 Vet.App. 157 (1994).


REMAND

The appellant contends, in substance, that his service-
connected anxiety reaction is more severe than the current 
disability evaluation suggests; therefore, he believes an 
increased rating is warranted.

In an October 1998 written statement, the veteran's 
representative requested a remand for the purpose of 
developing records held by the Social Security Administration 
(SSA).  The appellant has stated, and a letter from the SSA 
confirms, that he is in receipt of SSA disability benefits.  
Records pertaining to the award of such benefits by the SSA 
have not been associated with the record certified for 
appellate review.  Such records may be of significant 
probative value in determining whether the claim to reopen 
may be granted.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held in Lind v. Principi, 3 Vet.App. 493, 494 (1992), that 
the VA should attempt to obtain records from other federal 
agencies, including the SSA, when the VA has notice of the 
existence of such records.  See also Murincsak v. Derwinski, 
2 Vet.App. 363, 370-372 (1992).  Thus, the RO must request 
complete copies of the SSA records utilized in awarding the 
appellant disability benefits.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought on 
appeal.  Littke v. Derwinski, 1 Vet.App. 90 (1991).  The 
Board believes that another VA psychiatric examination is 
warranted.  Written statements from the veteran's private 
physicians indicated that the veteran is "incapable of doing 
gainful employment."

The appellant has asserted that he was hospitalized for a 
period of more than 21 days in October and November 1995 for 
treatment of his anxiety reaction; therefore he believes a 
temporary total evaluation is warranted for that period.  
What appears to be a draft hospital summary form had a 
handwritten notation that the veteran was an inpatient for 20 
days, from October 24, 1995, to November 13, 1995.  However, 
the available records are not consistent insofar as the dates 
of hospitalization are concerned.  A discharge instruction 
form dated November 13, 1995, indicated that the veteran had 
been hospitalized from the period October 14, 1995, to 
November 14, 1995, a period of more than 21 days.  In 
addition, in the text of the summary form, it is noted that 
the veteran requested discharge on November 15, 1995, which 
also indicates an inpatient stay of more than 21 days.  
Finally, the veteran has consistently stated that he was 
hospitalized for more than 21 days.  In a September 1991 
written statement, the veteran reported that he entered the 
hospital on October 14, 1995, and that he was "in lockup for 
7 days before my medication was increased."  The hospital 
summary form indicated that the medication was increased on 
October 25, 1995.  

A report of contact form dated June 20, 1996, indicated that 
the Release of Information Department of the Tuskegee VA 
Medical Center (MC) was contacted and confirmed the dates of 
hospitalization as being from October 24, 1995, to November 
13, 1995.  However, due to the veteran's contentions and the 
fact that the hospitalization records are contradictory, the 
Board deems that additional development is warranted in this 
matter.  Additional medical reports from the veteran's period 
of hospitalization in October and November 1995 are not of 
record and might assist the Board in its determination of the 
issue in this case.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.   The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current treatment or 
evaluation of his anxiety reaction that 
has not already been made part of the 
record and should assist him in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (1998).  
The RO should in particular make an 
effort to obtain all pertinent records of 
VA treatment the veteran may have 
received subsequent to November 1997.

2.  The RO should contact the Tuskegee 
VAMC and request that they provide the 
complete hospital folder containing all 
the medical records pertaining to the 
October and November 1995 
hospitalization, including, but not 
limited to, all clinical notes, all 
laboratory test results, and any progress 
notes prepared by the treating physicians 
and nurses.  A copy of the final hospital 
summary form should be provided along 
with any records of a "lockup" period 
of hospitalization from about October 14, 
1995.  The requested records should then 
be associated with the VA claims folder.

3.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

4.  The RO should schedule the veteran 
for a psychiatric examination to include 
appropriate testing sufficient to 
establish a complete differential, multi-
axial diagnosis.  The physician should 
perform a longitudinal review of the 
record, including the current test 
results, and render an opinion as to the 
relative severity of the anxiety 
reaction.  In particular, the examiner is 
asked to provide an opinion as to 
deficiencies in areas such as work, 
school, family relations, judgment, 
thinking, and mood due to specific 
symptoms, such as suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and inability to 
establish or maintain effective 
relationships.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must 
be conducted.  The claims folder and a 
copy of this remand must be provided to 
the examiner.  The examiner must assign a 
Global Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS and explain 
what the assigned score represents.  The 
examiner is specifically requested to 
provide an opinion as to the effect of 
the veteran's service-connected anxiety 
reaction on his employability.  A 
complete rationale for any opinions 
expressed must be provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

Thereafter, the originating agency shall readjudicate the 
claims, including using both the new and the old criteria for 
rating mental disorders.  The RO should then determine 
whether the appellant's increased rating claim may now be 
allowed by applying the regulations most favorable to the 
veteran.  If the claim is not allowed, the RO should provide 
the appellant and his representative with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 7 -


